Citation Nr: 0632852	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  01-09 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to May 
1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision.  As detailed below, the 
Board is reopening a claim for service connection for a 
psychiatric disability other than PTSD.  That claim for 
service connection (on the merits) as well as a claim for 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

By a May 1992 rating decision, the RO denied service 
connection for a "nervous condition" and the veteran did 
not appeal; evidence received since the May 1992 rating 
decision was not considered previously and is so significant 
that it must be reviewed in connection with the current claim 
for service connection for a psychiatric condition other than 
PTSD.


CONCLUSION OF LAW

New and material evidence has been presented since the May 
1992 final rating decision denying service connection for a 
psychiatric condition other than PTSD, and this claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.158, 3.160, 20.200, 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he currently has a 
psychiatric disability which first manifested while on active 
duty.  Over the years, he has variously referred to the 
psychiatric disability as nervousness, paranoia, depression, 
and anxiety.  (He has also raised a claim for service 
connection for PTSD; this claim is referenced in the remand 
section below).  The claim for service connection for a 
nervous condition (i.e., a psychiatric disability other than 
PTSD) was denied by the RO in a May 1992 rating decision and 
the veteran was advised of this rating decision in a June 
1992 letter.  However, he did not file a notice of 
disagreement and the rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103. 

In a July 1999 written statement, he indicated that he was 
again seeking service connection for a psychiatric condition.  
By an April 2000 rating decision, the RO reopened the 
veteran's claim but denied it as being not well grounded (it 
later denied service connection on the merits in a November 
2001 statement of the case).  Nevertheless, the Board is not 
bound by the RO's findings and must itself determine whether 
new and material evidence has been received since the May 
1992 final rating decision.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The claim to reopen (filed in July 1999) was made before the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
claim under the prior version of the regulations, which reads 
(in pertinent part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The May 1999 final denial of service connection was based on 
the lack of a diagnosis of an actual psychiatric condition.  
Evidence obtained in connection with the attempt to reopen 
includes numerous medical records reflecting diagnoses of 
depression (dated in July 1999, September 1999, January 2000, 
July 2000, July 2004, and December 2005), and adjustment 
disorder (dated in January 2002).  These medical records were 
not considered previously and are so significant that they 
must be reviewed in connection with the current claim.  
Accordingly, the petition to reopen is granted, and any 
failure of VA to fulfill its duties to notify and assist with 
regard to the veteran's claim to reopen is harmless error.  

Further evidentiary development is necessary into the now-
reopened claim for service connection for a psychiatric 
disability other than PTSD, and a thorough discussion of the 
application of VA's duties to notify and assist with regard 
to that claim will be included in a subsequent decision (if 
it remains denied following 
remand).  

ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability other 
than PTSD is reopened.

REMAND

The veteran essentially claims (such as in an August 1999 
written statement and at an April 2002 local hearing) that he 
was attacked by several unknown assailants while on active 
duty.  The beating apparently occurred in a dark field and 
the veteran difficulty identifying the culprits, so they were 
never court martialed.  In any case, he has asserted that he 
was stitched up at a med station after the attack.  He has 
also asserted that his superior officers harassed him during 
active duty.  

As noted above, the veteran has been diagnosed as having 
depression and adjustment disorder.  He has also been 
diagnosed as having PTSD (as reflected in a February 2000 
outpatient record and in hospitalization records dated in May 
2000 and June 2001).  It is true that following a May 2002 
examination, a VA physician concluded that he could not 
diagnose the veteran as having PTSD.  However, the examiner 
did not have the benefit of reviewing the claims folder prior 
to making this determination.  Moreover, it appears that 
pertinent service medical records may be missing in this case 
so the question of diagnosis may have been premature.      

The service medical records currently in the claims file 
reflect that in October 1975, the veteran was seen in an 
outpatient setting for a laceration on his back and jaw 
(puncturing through to the inside of his mouth).  He reported 
having been involved in a "social altercation."  The wounds 
were sutured and he was given medication.  In December 1975, 
the veteran was seen in an outpatient setting for bite marks 
on his chest and the left side of his face.  

The service medical records do not reflect any specific 
complaints or findings of a psychiatric condition.  However, 
there is a notation on one of the records indicating that the 
veteran may have been given psychiatric treatment in June 
1976 at the US Army garrision in Nuremburg, Germany.  In-
service psychiatric treatment records are sometimes kept 
separate from the remaining service medical records for the 
sake of privacy.  Thus the AMC should contact the National 
Personnel Records Center (NPRC) and confirm that all of the 
veteran's service clinical records have been produced, 
including any and all records reflecting psychiatric 
treatment.  
  
Although his alleged stressors include being personally 
assaulted while on active duty, the veteran has not yet been 
sent a development letter tailored to personal assault 
claims.  If a PTSD claim is based on an alleged in-service 
personal assault, VA must advise the appellant that evidence 
from sources other than the service records, including 
evidence of behavior changes, may constitute credible 
supporting evidence of the stressor and allow him or her the 
opportunity to furnish such evidence or advise VA of the 
potential sources of such evidence.  Patton v. West, 12 Vet. 
App. 272 (1999); 38 C.F.R. § 3.304(f)(3); see also paragraph 
5.14(d)(5) of Manual M21-1, Part III.  

If the veteran provides sufficient information, the AMC 
should attempt (to the extent reasonably possible) to verify 
his stressor incidents with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Thereafter, a new VA 
psychiatric examination should be scheduled (as detailed 
below).  

Accordingly, the Board REMANDS this case for the following:

1.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all service medical and clinical 
records have been associated with the 
claims file, including any and all 
records reflecting psychiatric evaluation 
and/or treatment.  All logical follow-up 
development in this regard should be 
pursued and documented in the claims 
file.

2.  Send the veteran a development letter 
tailored to claims concerning PTSD 
arising from personal assault, per 
paragraph 5.14(d)(5) of Manual M21-1, 
Part III.  

3.  If, and only if, the veteran provides 
sufficient information, contact the JSRRC 
or other appropriate organization and 
attempt to verify his stressor(s). 

4.  Thereafter, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests (including appropriate 
psychological testing and evaluation).  
The following questions should also be 
answered in the examination report:

a.  Does the veteran have PTSD, as 
defined by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV?  If so, can the 
diagnosed PTSD can be related to a 
verified stressor or stressors?  

b.  Does the veteran have a 
diagnosed psychiatric disability 
other than PTSD?  If so, is at least 
as likely as not (i.e., at least a 
50 percent probability) that this 
psychiatric disability had its onset 
in service or is otherwise related 
to incident(s) in service?  If not, 
is it at least as likely as not that 
the psychiatric disability had its 
onset within one year after the 
veteran's discharge from active duty 
in May 1977? 

5.  Review the examination report to 
ensure its adequacy and return it for 
revisions if inadequate or if the 
examiner did not answer all questions 
specifically and completely. 

6.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
(and any representative) with a 
supplemental statement of the case that 
summarizes the evidence and applies all 
relevant legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
these claims, about which the veteran may submit additional 
evidence and argument. See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  All remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


